Citation Nr: 1024676	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent 
for the service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marie Savkinas


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1952 to September 
1953.  The Veteran's ribbons and medals include the Korean 
Service Medal with two Bronze Stars, and the Combat Infantryman 
Badge.

This case initially came before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

The Veteran is seeking a higher rating for his service connected 
PTSD.  Unfortunately, in reviewing the claims folder, the Board 
has found that certain due process rights have not been afforded 
the Veteran.  The evidence on file includes VA outpatient 
treatment records from the psychiatry and psychology services, 
dated after the issuance of the December 11, 2008 statement of 
the case.  Hence, a supplemental statement of the case should 
have been provided the Veteran detailing the more recent findings 
(see 38 C.F.R. § 19.31 (2009).

It is further noted that in early March 2009, the Veteran 
suffered a cerebrovascular accident (CVA) requiring 
hospitalization and rehabilitation.  To what extent the residuals 
of the CVA have affected the Veteran's psyche is unknown.  The 
Veteran was last afforded a comprehensive VA psychiatric 
examination in February 2008.  Because of intervening medical 
issues that may affect his mental health, an updated examination 
is advisable.

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
which treated the veteran for an acquired 
psychiatric disorder since August 2009.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA mental disorders examination 
to assess the disability caused by the 
PTSD.  All indicated tests and studies are 
to be performed, and a comprehensive 
social, educational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist performing 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist or psychologist.  
The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Review PTSD Examinations.  
After review of the record, and an 
evaluation of the Veteran, the psychiatrist 
or psychologist is requested to opine as to 
which of the following, (A), (B), or (C) 
best describes the level of impairment 
caused by the PTSD:

A.	 Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.

B.	 Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships. 

C.	 Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood.

Complete reasons and bases are to be 
provided for any opinion rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




